Citation Nr: 1111726	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1945 to November 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A motion to advance this case on the Board's docket was received by the Board in December 2009, and granted in January 2010, for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2010).

For the reasons indicated below, the appeal is again remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.  In particular, he claims that he was exposed to loud noise from firearms, grenades, tank, and artillery fire during his military service.  

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In February 2011, the Veteran submitted a statement identifying multiple private treatment providers he has seen and requested that these records be obtained.  The Veteran had not previously provided the RO with any information concerning this treatment.  Nevertheless, when VA is put on notice of the existence of private medical records which have not been obtain, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated or examined him for bilateral hearing loss or tinnitus since his discharge from the service, to include the treatment providers identified in the Veteran's February 2011 statement, including Ford St. Joseph Hospital; Hearing Consultants of Michigan; Proctor EMT, PLC; MRI Centers in Roseville and Sterling, MI; and Drs. Cohn, Takakowski, and Sherbin.  The Veteran must be asked to complete a separate VA Form 21-4142 for any physician or source of treatment or examination he may identify.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2.  Should additional pertinent medical evidence be obtained, the RO must request a supplemental medical opinion as to whether any current hearing loss or tinnitus is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  THE VETERAN'S APPEAL IS ADVANCED ON THE DOCKET.  This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

